Citation Nr: 1508104	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  10-00 996	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date prior to March 31, 2005 for the grant of service connection for diabetes mellitus, type II, as secondary to herbicide exposure.

2.  Entitlement to an effective date prior to March 31, 2005 for the grant of service connection for renal insufficiency.  

3.  Entitlement to an effective date prior to March 31, 2005 for the grant of service connection for coronary artery disease (CAD).  

4.  Entitlement to an effective date prior to March 31, 2005 for the grant of service connection for peripheral neuropathy of the right lower extremity.  

5.  Entitlement to an effective date prior to March 31, 2005 for the grant of service connection for peripheral neuropathy of the left lower extremity.  

6.  Entitlement to an effective date prior to March 31, 2006 for the grant of service connection for peripheral neuropathy of the right upper extremity.  

7.  Entitlement to an effective date prior to March 31, 2006 for the grant of service connection for peripheral neuropathy of the left upper extremity.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini


INTRODUCTION

The Veteran had active military service from June 1966 to April 1968.  

The present matters come to the Board of Veterans' Appeals (Board) on appeal following a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board notes that in a May 2008 statement (VA Form 21-4138), the Veteran requested earlier effective dates for diabetes mellitus, renal insufficiency, CAD, and neuropathy of the upper and lower extremities.  In October 2009, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the Houston RO.  The DRO clarified that the issues on appeal were earlier effective dates for the grants of service connection for diabetes mellitus (type II) as well as related secondary conditions.  

In light of the Veteran's contentions, the RO has consolidated the Veteran's claims into a single issue for consideration-i.e. entitlement to an earlier effective date for compensation for diseases associated with herbicide exposure.  The Board has expanded the single issue into multiple issues, as reflected on the title page, to include those specific disability awards for which the Veteran is seeking an earlier effective date.  


FINDINGS OF FACT

1.  The Veteran did not report for a Board videoconference hearing which was scheduled to be held on August 19, 2014.  

2.  The Board has been notified that the Veteran died in July 2014; a death certificate is not associated with the claims folders.  

3.  The Veteran is in receipt of a 100 percent rating based on individual unemployability; the award is effective March 31, 2005.  

4.  As of February 20, 2015, VA's Corporate Award and Rating Data system reflects a lack of benefit payments to the Veteran since August 1, 2014; the Veteran's pay status is identified as "terminated."  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence available to the Board for review indicates that the Veteran (appellant) unfortunately died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Veteran for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)). 



(CONTINUED ON NEXT PAGE)


ORDER

The appeal is dismissed.



		
J. A. MARKEY
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


